 ARTIM TRANSPORTATION SYSTEMArtim Transportation System, Inc. and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, TeamstersSteel Haulers, Local Union No. 800. Case 6-CA-14139September 27, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMERMANOn December 11, 1981, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions, as modified herein,2of the Ad-Respondent asserts Shat the Administratise Lass Judge showed unduebias and prejudice against Respondent based upon the entire recordAfter a careful examinationl of the entire record, we are satisfied that thisallegation is without merit. There is no basis for finding that bias existedmerely because the Administralive L aw Judge resolved important factualconflicts in favor of the iGeneral Counsel's witnesses As the SupremeCourt stated in .'.LR.B. s. Ptrtrburgh Steamship Company, 337 U .S 656.659 (1949). "[T]olal rejection of an opposed S-iese cannot of itself impugnthe integrity or competence of a trier of fact" Furthermore, it is theIBoard's established policy not to overrule :In administrative lasw judge'sresoilutions with respect to credibility unless the clear preponderance ofall of the relevant esidence convinces us that the resolutions are incor-rect. Standard DrV W'all Productl. Inc.. 91 NL RB 544 (19501. enfd. 188F.2d 362 (3d Cir 1951). We have carefully examined the record and findno basis for reversing his findingsThe Administrative l.aws Judge mistakenly found that the InternationalBrotherhliood of Teamsters. Chauffeurs. Warehousemen and Helpers ofAmerica, and its local unlions represented Respondent's employees I hecontract, however. indicates that the recognized representative is theTeamsters National Freight Industry Negotiating Committee (the Negoti-atinig Committee) representing local unions affiliated with the Internation-al Brotherhood of TIeamsters, Chauffeurs. Warehousemen and Helpers ofAmerica. Further, although the Administrative Law Judge found thatRespondent began to reduce the pay of its owsner-operators in May 1980,Thomas Fatinger. Respondent's manager of operations, testified withoutcontradiction that Respondent first implemented the new rates at itsJohnstown and Pittsburgh licatolns on April 1, 1980. Finally, the Admin-istrative Law Judge, in fn. 4 of his Decision, misstated that "When thereis a contract in effect the i'mployer not only need not agree to anychange the employer wishes to make " It is clear from the contextin which this finding was made, the phrase was meant to read "Whenthere is a contract in effect the union not only need not agree to anychange the employer swishes io make .2 In his remedy, the Administrative Law Judge failed to describe themanner in which his make-whole order is to be computed Therefore, weshall order that Respondent reimburse all employees covered by the con-tract for sums they lost where they were paid less than the establishedrate under the contract ill the manner set fiorth in Ogle Protection Services.Inc., 183 NLRB 6 682 3 (1970). with interest on sums due computed inaccordance with Florida Steel Corporation, 231 NI RB 651 (1977). See,generally, Isis Plumbing and Heating Co., 138 NLRB 716 (1962). It ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980). Member Jenkins would award interest on the amountsdue based (in the firmula set forth thereinministrative Law Judge and to adopt his recom-mended Order.We agree with the Administrative Law Judge'sfinding that Respondent did not effectively with-draw authority from the National Steel CarriersAssociation (the Association) to bargain on itsbehalf with the Teamsters National Freight Indus-try Negotiating Committee for the Eastern StatesArea Conference Rider (the Rider), and thus, thatRespondent's implementation of changes in wagerate structures covered by the Rider without bar-gaining with the employees' duly designated collec-tive-bargaining representative violated Section8(a)(5) and (1) of the Act. The instant case is distin-guishable from Spector Freight System, Inc., VikingDivision, 260 NLRB 86 (1982); Jones Motor Co..Inc., 260 NLRB 97 (1982); and Branch Motor Ex-press Company, 260 NLRB 108 (1982), which alsoinvolved alleged refusals to bargain over changesin the same collective-bargaining agreement here atissue. The Board dismissed the complaints in thosethree cases, finding that the General Counsel didnot make a prima facie showing that the individualrespondents failed to bargain over changes in thecollective-bargaining agreement. In those cases,each of the respondents admitted that it was boundto the contract and some evidence was produced ineach case showing that the respondent bargainedwith one of the local unions, albeit not the respec-tive employees' designated collective-bargainingrepresentative. Because the General Counsel failedto foreclose the possibility that each of the re-spondents in those matters bargained and reachedagreement with the authorized representative, wefound that he did not make a prima facie case.Here, in contrast to the respondents in theabove-cited cases, Respondent refuses to acknowl-edge that it is bound to the contract covering thewage rates. Instead, Respondent asserts that itwithdrew authority from the Association to bar-gain on its behalf for the Rider. Without evidenceto the contrary, such a position necessarily indi-cates that Respondent did not attempt to bargainwith the Negotiating Committee. Indeed, Respond-ent admitted that it did not seek approval from theEastern Conference Competitive Board of theEastern Conference Area Committee which wasthe committee authorized to approve proposedchanges in the Rider. Further, there is no credibleevidence that Respondent attempted to secure anindependent agreement with any representative ofthe Union before implementing the changes in thewage rate structure. In these circumstances, therecan be no question that Respondent implementedthe changes without consulting in any manner withthe Union. Thus, in contrast to Spector, Jones, and264 NLRB No. 20139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBranch, supra, the General Counsel established aprima facie showing of an unlawful refusal to bar-gain which Respondent failed to rebut throughcredible evidence.Accordingly, we find that Respondent's conductviolated Section 8(a)(5) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Artim Trans-portation System, Inc., Mars, Johnstown, and Pitts-burgh, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT unilaterally change substan-tive conditions of employment of any of ourowner-operators, while bypassing their estab-lished exclusive bargaining agent and doingviolence to the collective-bargaining agree-ment in effect.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.WE WILL make whole every owner-operatorwho was adversely affected by our unlawfuldeparture from the terms and conditions ofemployment set out in the contract in effectfrom 1979 to 1982 between this company andInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and its Local 800, with interest on allsuch reimbursement due.ARTIM TRANSPORTATION SYSTEM,INC.DECISIONSTATEENILN-I OF rHE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held on October 29, 1981, atPittsburgh, Pennsylvania, on complaint of the GeneralCounsel against Artim Transportation System, Inc., herecalled the Respondent or the Company. The complaintissued on February 26, 1981. upon a charge filed on De-cember 22, 1980, by International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Teamsters Steel Haulers Local Union No. 800, herecalled the Union or the Charging Party. The issue pre-sented is whether the Respondent illegally bypassed theexclusive bargaining agent of its employees and estab-lished conditions of employment with them at variancewith payment arrangements precisely set out in the cur-rent and then effective collective-bargaining agreementwith the Union.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINCGS OF FACT1. THE BUSINESS OF THE RFSSPONI)ENTThis Company, an Indiana corporation, is engaged as acommon carrier in the intrastate and interstate transpor-tation of freight and steel commodities, its facilities in-cluding locations in Mars and Johnstown, Pennsylvania.In the course of its operations it derives gross revenuesin excess of $50,000 for the transportation of freight ininterstate commerce. I find that the Respondent is en-gaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZAT1ION INVOI VEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe essential question in this case is a plain factualone: In the spring of 1980 was the Respondent steel haul-ing trucking company party to, and therefore bound by,the National Master Freight Agreement and the EasternConference Area Iron and Steel Rider? The parties tothat contract are explicitly identified in the documentitself, received in evidence: for the enployees, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America and its local unions, in-cluding Local 800, and for the employers a number ofemployer associations listed by name, plus any independ-ent employer who might not be represented by a mul-tiemployer organization and who chooses to sign theagreement on his own, individual behalf. It is a two-partagreement, each part separately signed; the first half isnational in scope, encompassing all the States, and thesecond part applicable only to the eastern area of thecountry, which includes western Pennsylvania, wherethis Respondent operates two of its terminals not farfrom Pittsburgh.140 ARTIM 'rRANSPORTATION SYSTEMArtim Transportaltion is now, and has long been, amember of National Steel Carriers Association (NSCA):through it as is authorized aiecnt it has heen party tosuccessive cIoritracts cxeculed cxactlI like the one here inquestion for sonic yeatrs preceding April 1979, when thisone was executed. In the past Artim was party not onlyto the National Teamsters contract plus its Eastern Con-ferencc Area Rider. bhut also to the National contractplus its Central Conference Area Rider. As a witness inthis case Ralph Artire, president of his company, saidthat while in 1979 the NSCA did continue to bargain forhim and did bind him for 3 more years- 1979 to 1982--to the National contract plus the Central ConferenceArea Rider, it was not his bargaining agent at thatmoment for the Eartern Conference Area bargaining thattook place. With no supporting document in evidence toverify his self-ser tilng conclusionary statement, he saidhis Company w;as not hound bh the 1979-82 EasternConference Area Rider bhcause he did not sign it inde-pendently of his multiempllo er association. he was not a"signatory," to use his repeated phrase.In the light of the total record. I do not credit Artimwhere he is contradicted by any opposing witness on thisrecord. He spoke of correspondence between himself andTeamsters agents, incidental to his partial, temporarywithdrawal from the mulliemployer bargaining process,but produced not a single copy of any related communi-cation. Most of Arlil's testimony consisted of argument,with leading questions put by his own lawyer. At onepoint he wxas asked to agree that "your power of attor-ney only authorized National Steel [NSCA] to negotiatewith you with reference to the Central Conference." Inhis next question his counscl changed this and askedArtim to agree that "You had no power of attorneyauthorizing anybhody to represcent Artimr Transportationwith reference to any of the negotiations in the EasternConference." T he First statement called for some kind ofdocument showring a liiitation upon authority affirma-tively given, hut no record of any kind was producedThe next, revised statcient----that Artim gave "no powerof attorney" -being a negatie, did not call for positiveproof and therefore served to avoid the fatal defect ofthe first statement. And so it went. Artim said he with-drew from the contract coxerage before expiration of the1976--79 Eastern Conference Area Rider "In conformitywith the contract which allows for cancellation 90 daysbefore thc expiration date, which I did." He also saidthat after the 1979-82 contract was agreed to by the par-ties who in fact signed it--including. as set out above,the NSCA-Robert Dietrich. then in control of Local800, "sent a couple of copies of the contract in the mailwith a letter with a request to have it signed." If therewere a word of truth in any of these statements byArtini, he would at least have produced one supportingdocument, some copy of what he said he received fromDietrich. He offered none.But what in my considered judgment contributes moretowards negating Artint's legal statement-that the con-tract in evidence did not bind him-is a statement by hiscounsel on the record, albeit not under oath. Both partsof the contract-- the National and the Eastern Area por-tion-are signed hy the NSCA The second part-thecritical and here determinative one-reads: "For the em-ployers: ...National Steel Carriers Association RobertL. Coopes. Managing Director and Labor Counsel." Onits face the contract contradicts the admitted member ofNSCA, Artim. In the face of his signature appearing onthat contract-precisely on the Eastern Conference Areapart-lawyer Coopes, as counsel for the Respondent atthis hearing, spoke as follows on the record: "I am theManaging Director of the National Steel Carriers Associ-ation, and I did not participate in the negotiations withthe Eastern Conference during the period of 1979."Coopes made this statement after leading his client intosaying he, Artim, had not authorized NSCA to speak forhim except insofar as the Central Conference Area wasconcerned.The Eastern Area Conference Rider-General Coun-sel's Exhibit 2-in print, 50 pages long, has been in circu-lation to who knows how many trucking companies andlocal unions throughout the eastern United States duringthe past 2 years, and not a scintilla of evidence thatCoopes ever did anything to correct a mistake, if mistakeit was, by anyone to have added his name to the docu-ment. I think it best not to comment at this stage uponthe lawyer's statement. On the basis of the contract inevidence and the fact the Respondent's spokesmencannot be believed, I find that throughout 1980 thistrucking company was bound by the 1979 to 1982 Team-sters contract, including the Eastern Conference AreaRider.That the Respondent deviated from the contract termsapplicable to owner- operators is admitted. The contractcalls for payment of 75 percent of the rate the Respond-ent receives from the shipper-26 percent for wages, 33percent for tractor rental, 13 percent for trailer rental,and 3 percent for holidays, vacation, etc. In May 1980the Company changed the 13 percent to 10 percent andtold all of its employees they either did it this way orthey could not work here at all. Newly hired menagreed, and the older owner operators signed an "adden-dum"-as the Respondent labeled it-to their vehicleleases reducing the percentage from 13 to 10 percent.'All of these employees of the Respondent at its easternPennsylvania locations, including Johnstown and Mars,have since that time been working at lowered basis andare still now being paid 3 percent less than the contractcalls for. It was a unilateral change in existing, contrac-tually established conditions of employment. And ofcourse, the Respondent did it without regard to the bar-gaining agent. I find that, by its action in so reducing theI In his devious talking as a witness Artim a number of times tried tocreate the impression he never had any owner-operators in the EasternConference Area from the day the contract was made in April 1979 toMay 1980. when he said he hired 26 new men at his lowser pay scaleThi, was one of his oblique ways of strenghtening the assertion that theEastern Conference Rider never applied to him. Not only was he evasivein his doubletalk as to the facts, but also there is direct. uncontradictedtestimony by the l.ocal 800 business agent that this Company did have anumber of owner-operators at its Pennsylvania terminals all the timeMore. Artim also said, and offered documents to prove, he had an "ad-dendum" to existing leases signed for the very purpose of lowering therental payments on existing leases. If he had to lower them, he certainlyalready had them The more he talked, the less convincing ArtimbecaIme141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay of its owner-operators beginning in May 1980 andcontinuing to date, the Respondent has violated and isviolating Section 8(a)(1) and (5) of the Act.2Althoughcouched in terms of reducing a rental amount paid forthe leasing of a trailer, the case at bar is no differentfrom direct and plain reduction of an employee's hourlyrate of pay for work performed. The owner-operator's75 percent joined wages with truck costs and opertingexpenses. The vehicle costs remain the same so that,however phrased, the man who worked took less moneyhome after each delivery run.3Thomas Eatinger, its operations manager, also testifiedfor the Respondent. He said, clearly, that from the daythe contract in question was signed up to the spring of1980 his Company paid all owner-operators the 75 per-cent as called for in the Eastern Conference Area Rider.He went on that on a number of occasions from Novem-ber 1979 through May 1980 he met with Richard Wal-lace, the Local 800 business agent, "about different formsof relief, the 72 percent .... The results of the Riderattempt were negative ...." Eatinger then added thatWallace, and Dietrich, the other union agent, told himthe reduced rate would be "fine" with them, providedthe drivers did not file any grievances about it. Howcould employees file grievances unless there were a con-tract in effect? What "relief" was he seeking if no con-tract bound him? Wallace did recall there was wide-spread talk in western Pennsylvania about one truckingcompany after another feeling an economic pinch andtrying to reduce the percentage payments to owner-driv-ers throughout the over-the-road industry. But as to Ea-tinger, Wallace denied having received any request toreduce the amount in this instance; he also denied havingagreed to the change at all.4I credit the union agentagainst Eatinger. The last thing a Teamsters businessagent would do is personally and individually, on behalfof the Teamsters, agree to a lessening of pay for regulartruckdrivers. And besides, with saying he was sent by hissuperiors "to conduct negotiations" with Local 800 in"late 1979," Eatinger was repeating the refrain that thisCompany was not a party to the existing area contract.2 While every 8(aX5) violation is technically also a refusal-to-bargainsituation, there is no occasion here to set out in detail a description of theappropriate bargaining unit. The pertinent contract refers to it only as all-inclusive, multiemployer and nationwide in scope. In any event. the ques-tion here stands apart from any unit issue.3 The frivolity of the Respondent's defense is best illustrated in itsanswer to the complaint. It says it does not know whether TeamstersLocal 800 is or is not a union; it denies that its operations manager or itseastern regional manager is a supervisor or agent of the Company, it con-tends that there can be no unfair labor practice findings because what itdid it did with "new" employees-meaning, I suppose, drivers who hadnot worked for it before. It would demean this Decision to respond tosuch statements here. More: The answer says "the Union cannot repre-sent equipment," and that therefore any contractual agreements, adden-dum or not, relating to payment for vehicle rental to the drivers have norelationship to any collective-bargaining agreement. And the fact the Re-spondent told its employees they either made their trucks available to theemployer's benefit for so much and no more or they were fired isconveniently overlooked. On none of these "affirmative defenses," as theanswer calls them, did the Respondent offer anything in support at thehearing; indeed, there was no reference to them at all.4 When there is a collective-bargaining contract .n effect the employernot only need not agree to any change the employer wishes to make inits terms, but he is also under no legal obligation to talk about it at all.Cf. Tide Water Associated Oil Company, 85 NLRB 1096 (1949).His credibility therefore suffers fundamentally, as doesthat of Artim.THE REMEDYThe Respondent must be ordered to revert to the pre-cise contractual provisions applicable to its dealings withall owner-operators in its employ as set out in its 1979-82National Master Freight Agreement and Eastern Confer-ence Area Iron and Steel Rider. It must stop paying itsemployees less than provided for in that Teamsters con-tract and resume giving them the full 75 percent of ship-ping rate for every run. And of course, the Respondentmust make whole every driver who has been paid lessthan the established rate; in every instance where thedriver was given only 72 percent instead of 75 percent,the Company must pay him that additional 3 percentnow, with interest.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section 1, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. By unilaterally reducing the contractually estab-lished compensation for its owner operators, while by-passing their exclusive bargaining agent, the Respondenthas violated and is violating Section 8(a)(5) and (1) ofthe Act.2. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER5The Respondent, Artim Transportation Systems, Inc.,Mars, Johnstown, and Pittsburgh, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unilaterally reducing the contractually establishedcompensation for its owner-operators, while bypassingtheir exclusive bargaining agent.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:b In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.142 ARTIM TRANSPORTATION SYSTEM(a) Pay every one of its owner-operator drivers vehi-cle rental, wages, and all other forms of compensationprecisely in conformity with the terms of the 1979-82National Master Freight Agreement and Eastern Confer-ence Area Iron and Steel Rider, the collective-bargainingcontract between the Respondent and the TeamstersUnion.(b) Make whole every driver who was adversely af-fected by the Respondent's unlawful departure from theterms and conditions of employment set out in that con-tract between it and the Teamsters Union, with interest,in the manner established by the Board in F. W. Wool-worth Company, 90 NLRB 289 (1950), and with interestas computed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Ca, 138NLRB 716 (1962).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(d) Post at each of its terminals in Mars and Johnston,Pennsylvania, copies of the attached notice marked "Ap-pendix."6Copies of said notice on forms provided by theRegional Director for Region 6, after being duly signedby its authorized representative, shall be posted by it im-mediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by it toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Hoard."143